DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed June 10, 2021 is acknowledged. Claims 1-3, 13-16 and 19 have been amended. Non-elected Species, Claims 3-8 have been withdrawn from consideration.  
Similar to the withdrawn claim 3, claim 16 recites: “wherein the memory cell block further includes: 
a second CSL at a central portion of the memory cell block in the third direction, the second CSL extending in the second direction; and 
a third contact plug extending through the first insulation pattern and the upper portion of the insulating interlayer in the first direction to be directly connected to the lower circuit pattern, 
wherein the second CSL directly contacts an upper surface of the third contact plug”.

Note that, the elected Species as shown in FIG. 31, does not have a second CSL at a center portion of the memory cell. 
These limitation appears to direct to the device as shown in FIG. 7. The numeral “542”, is claimed as “third contact plug” but discloses in the specification as “second CSL”. 

Based on the “contact plug”, this contact plug is the same as the contact plug 544 of elected species, that connect to bitline on top and circuit 140 on the bottom. 
16-18 are directed to non-elected Species. Therefore, must be withdrawn from consideration, as well. 

Action on merits of claims 1-2 and 9-20 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14 and 16-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations “the vertical memory device of claim 13, wherein the second insulation pattern includes a second insulation pattern lower portion and a second insulation pattern upper portion stacked in the first direction, and a width in the second direction of the second insulation pattern lower portion is greater than a width in the second direction of the second insulation pattern upper portion” (amended claim 14) ; and “wherein the memory cell block further includes: a second CSL at a central portion of the memory cell block in the third direction, the second CSL extending in the second direction; and a third contact plug extending through the first insulation pattern and the upper portion of the insulating interlayer in the first direction to be directly connected to the lower circuit pattern, wherein the second CSL directly contacts an upper surface of the third contact plug” (new claim 16) in the application as filed. (Emphasis added).

With respect to claim 14, the “second insulation pattern” (520) covering the second contact plug 544, has a width that is varying. The “second insulation pattern” is larger at the gate electrode (495) but smaller at the ILD 315. 
Moreover, FIG. 31 shows the variation of the “width” on “third direction”, not second direction. The “second direction” is the extending direction of the “CSL” (see claim 1 line 14).
Therefore, claim 14 contains un-supported new matter.

With respect to claim 16, similar to withdrawn claim 3, the “third contact plug” (542) is not the “second CSL” (542); and “wherein the second CSL directly contacts an upper surface of the third contact plug” is also new matter. 
   
Thus, the scope of these claims cannot be effectively determined. Therefore, action on merits of claims 14 and 16-18 are excluded. 
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 9-11, 15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIM et al. (US. Pub. No. 2016/0163732) of record. 
With respect to claim 1, LIM ‘732 teaches a vertical memory device as claimed including: 
a lower circuit pattern (PC) on a substrate (2), the substrate including a cell array region (CA) and a pad region (ST); 
an insulating interlayer (10) on the substrate (2), the insulating interlayer (10) covering the lower circuit pattern (PC); 
a base layer (14) on the insulating interlayer (10); 
a first insulation pattern (18) extending through the base layer (14); 
first contact plugs (52, lower portion) each extending through the first insulation pattern (18) and an upper portion of the insulating interlayer (10) in a first direction, the first direction 
a memory cell block (CV) on the base layer (14) between ones of first common source lines (46) on the base layer (14) that neighbor in a third direction (Y) substantially parallel to the upper surface of the substrate (2), each of the first CSLs (46) extending in a second direction (X) substantially parallel to the upper surface of the substrate (2) and crossing the third direction (Y), and the memory cell block (CV) including, 
a plurality of gate electrodes (38a) on the base layer (14) on the cell array region (CA) and the pad region (ST) of the substrate (2), the plurality of gate electrodes (38a) being spaced apart from another in the first direction and stacked in a staircase shape on the pad region (ST) of the substrate, 
a channel (28) extending through the plurality of gate electrodes (38a) in the first direction on the cell array region (CA) of the substrate, 
2Atty. Dkt. No. 9862-000742-US-COAU.S. Application No. 16/819,907second contact plugs (52, upper portion) extending through the plurality of gate electrodes (38a), the second contact plugs (52, upper) having a length in the first direction substantially the same as that of the first CSLs (46), and 
a second insulation pattern (sp) extending through the plurality of gate electrodes (38a) and contacting a sidewall of each of the second contact plugs (52, upper), 
wherein the second contact plugs (52, upper) directly contact upper surfaces of the first contact plugs (52, lower), respectively, and  
wherein at least one of the second contact plugs (53, upper) is disposed on an edge portion of the cell array region (CA) of the substrate adjacent to the pad region (ST) of the 

With respect to claim 2, the cell array region (CA) of LIM is at a central portion of the substrate (2) in the second direction (X), and the pad region (ST) is at an edge portions of the substrate in the second direction (X).   
With respect to claim 9, at least one of the second contact plugs (53, upper) of LIM is disposed on the pad region (ST) of the substrate.  
With respect to claim 10, the vertical memory device of LIM further comprising: third contact plugs (64) contacting upper surfaces of the plurality of gate electrodes (38a), respectively, on the pad region (ST) of the substrate.  
With respect to claim 11, the third contact plugs (64) of LIM are electrically connected to corresponding ones of the second contact plugs (54, upper), respectively.  

With respect to claim 15, LIM ‘732 teaches a vertical memory device as claimed including: 
a lower circuit pattern (PC) on a substrate (2), the substrate including a cell array region (CA) and a pad region (ST); 
an insulating interlayer (10) on the substrate (2), the insulating interlayer (10) covering the lower circuit pattern (PC); 
a base layer (14) on the insulating interlayer (10); 
a first insulation pattern (18) extending through the base layer (14); 

a memory cell block (CV) on the base layer (14) between ones of first common source lines (CSLs 46) on the base layer (14) that neighbor in a third direction (Y) substantially parallel to the upper surface of the substrate (2), each of the first CSLs (46) extending in a second direction (X) substantially parallel to the upper surface of the substrate (2) and crossing the third direction (Y), and the memory cell block (CV) including, 
a plurality of gate electrodes (38a) on the base layer (14) on the cell array region (CA) and the pad region (ST) of the substrate (2), the plurality of gate electrodes (38a) being spaced apart from another in the first direction and stacked in a staircase shape on the pad region (ST) of the substrate, 
a channel (28) extending through the plurality of gate electrodes (38a) in the first direction on the cell array region (CA) of the substrate, 
2Atty. Dkt. No. 9862-000742-US-COAU.S. Application No. 16/819,907second contact plugs (52, upper portion) extending through the plurality of gate electrodes (38a), the second contact plugs (52, upper) having a length in the first direction substantially the same as that of the first CSLs (46), and 
a second insulation pattern (sp) extending through the plurality of gate electrodes (38a) and contacting a sidewall of each of the second contact plugs (52, upper); and 
bit lines (80) each extending in the third direction (Y) and being electrically connected to corresponding ones of the channels (38a), 

wherein at least one of the second contact plugs (52, upper) is disposed on the cell array region (CA) of the substrate, and overlaps at least one of the bit lines (80) in the first direction (X).  (See FIGs. 2A-3C, 17,18). 

With respect to claim 19, LIM ‘732 teaches a vertical memory device as claimed including: 
a lower circuit pattern (PC) on a substrate (2), the substrate including a cell array region (CA) and a pad region (ST); 
an insulating interlayer (10) on the substrate (2), the insulating interlayer (10) covering the lower circuit pattern (PC); 
a base layer (14) on the insulating interlayer (10); 
a first insulation pattern (18) extending through the base layer (14); 
first contact plugs (52, lower portion) each extending through the first insulation pattern (18) and an upper portion of the insulating interlayer (10) in a first direction, the first direction being substantially perpendicular to an upper surface of the substrate (2), and the first contact plugs (52, lower) being connected to the lower circuit pattern (PC); and 
a memory cell block (CV) on the base layer (14) between ones of first common source lines (46) on the base layer (14) that neighbor in a third direction (Y) substantially parallel to the upper surface of the substrate (2), each of the first CSLs (46) extending in a second direction (X) substantially parallel to the upper surface of the substrate (2) and crossing the third direction (Y), and the memory cell block (CV) including, 

a channel (28) extending through the plurality of gate electrodes (38a) in the first direction on the cell array region (CA) of the substrate, 
2Atty. Dkt. No. 9862-000742-US-COAU.S. Application No. 16/819,907second contact plugs (52, upper portion) extending through the plurality of gate electrodes (38a), the second contact plugs (52, upper) having a length in the first direction substantially the same as that of the first CSLs (46), and 
a second insulation pattern (sp) extending through the plurality of gate electrodes (38a) and contacting a sidewall of each of the second contact plugs (52, upper), 
wherein the second contact plugs (52, upper) directly contact upper surfaces of the first contact plugs (52, lower), respectively, and  
wherein at least one of the second contact plugs (53, upper) is disposed on the pad region (ST) of the substrate on which the plurality of gate electrodes (38a) is stacked in the staircase shape. (See FIGs. 2A-3C, 17,18). 
 	
With respect to claim 20, the at least one of the second contact plugs (54) is one of a plurality of second contact plugs spaced apart from one another in the second direction (X) on the pad region (ST) of the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over LIM ‘732 as applied to claim 1 above, and further in view of HONG (US. Pub. No. 20150263011) of record.
LIM teaches the vertical memory device as disclosed in claim 1 above including the first contact plug (52, lower) extending through the insulation pattern and second contact plug (52, upper) extending through the plurality of gate electrode (38a). 
Thus, LIM is shown to teach all the features of the claim with the exception of explicitly disclosing the first and second contact plugs are of different material. 
However, HONG teaches a vertical memory device including a first contact plug (151A) extending through an insulation pattern (153) and second contact plug (185) extending through the plurality of gate electrode (163), wherein the second contact plug (185) include a material different from a material of the first contact plug (151A). (See FIG. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second contact plug of LIM utilizing different materials as taught by HONG to provide the vertical contact without departing from the scope of either. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LIM ‘732 and HONG ‘011 as applied to claim 13 above, and further in view of TANAKA et al (US. Paten No. 8,338,882).
As best understood by Examiner, LIM, in view of HONG, teaches the vertical memory device as disclosed in claim 13 above including the second insulation pattern extending through the plurality of gate electrodes and contacting a sidewall of each of the second contact plugs. 
Thus, LIM and HONG are shown to teach all the features of the claim with the exception of explicitly disclosing the width of the second insulation pattern at a lower portion being greater than that of the upper portion.  
However, TANAKA teaches a vertical memory device including 
a second insulation pattern (50) extending through the plurality of gate electrodes (WL) and contacting a sidewall of each of the second contact plugs (67), 
wherein the second insulation pattern (50) includes a second insulation pattern lower portion (50) and a second insulation pattern upper portion (50) stacked in the first direction, and a width in the second direction of the second insulation pattern lower portion (50) is greater than a width in the second direction of the second insulation pattern upper portion (50). (See FIG. 2C).
. 

Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive.
Claim Rejection under 35 USC § 112(a)
With respect to claim 3, Claims 3-8 have been withdrawn from consideration.
Therefore, the argument is moot.

With respect to claim 14, Applicant asserts: Nonetheless, referring to FIG. 6of the instant application, the spacer 520 has a larger width at a lower portion thereof (e.g. near base layer 240), and has a greater width at an upper portion thereof (e.g., near insulating layer 340).
However, the plug 544 as shown in FIG. 6, is not the same plug 544 as shown in the elected Species, FIG. 31. 

With respect to claim 16, Applicant asserts: 
Reviewing claim 16, reviewing FIG. 7 of the instant application, and similar to claim 3, the claimed "third contact plug" may read, in a non-limiting manner, onto contact plug 260, and the claimed "second CSL" may read, in a non-limiting manner, onto CSL 542.


However, if the “third contact plug” may read, in a non-limiting manner, onto contact plug 260, then claim 16 contains new matter because independent claim 15 has already recited: “first contact plugs each extending through the first insulation pattern”. 
Further, regarding the “second CSL” may read, in a non-limiting manner, onto CSL 542, according to FIG. 7, “542” is not a CSL, “542” is a contact plug linking the circuit below to the line 603 above. 

Claim Rejection under 35 USC § 102 and 103
Applicant argues: 
In the present case, both the instant application and Lim, not later than the filing date of the instant application, were owned by or subject to an assignment to the same person/entity, namely to Samsung Electronics Co Ltd. 
Thus under the safe harbor provisions of 35 U.S.C. § 102(b)(2)(C), Lim is not prior art under 35 U.S.C. § 102(b)(2)(C). 

	Although LIM ‘732 and the instant Application are of a common ownership, however, the effective filling date of LIM ‘732 is December 09, 2014 (foreign priority), which is more than one year prior to the filling date of KR-10-2016-0056153, May 9, 2016. 
	Thus, LIM ‘732 is prior art to the instant application.
Therefore, 102(b)(2)(C) does not apply here.
The rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH D MAI/            Primary Examiner, Art Unit 2829